7 N.Y.3d 879 (2006)
860 N.E.2d 58
826 N.Y.S.2d 596
SUSAN K. ATTEA, Appellant,
v.
MARTIN P. ATTEA, Respondent.
Court of Appeals of New York.
Decided November 20, 2006.
*880 Lipsitz Green Scime Cambria LLP, Buffalo (Patrick C. O'Reilly and John A. Collins of counsel), for appellant.
Spadafora & Verrastro, LLP, Buffalo (John E. Spadafora and Jennifer M. Turkovich of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ and SMITH concur; Judge PIGOTT taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division, insofar as appealed from, should be affirmed, with costs. Defendant father did not agree to pay the disputed medical school expenses for the parties' youngest son (see Hoffman v Hoffman, 122 AD2d 583, 584 [4th Dept 1986], lv dismissed 69 NY2d 706 [1986]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, affirmed, with costs, in a memorandum.